IN THE COURT OF APPEALS OF TENNESSEE
                              AT NASHVILLE
                            Assigned on Briefs September 7, 2011

                                       IN RE BILLY D. H.1

                    Appeal from the Juvenile Court for Fentress County
                           No. J3281    John R. Officer, Judge


                 No. M2011-00797-COA-R3-PT - Filed December 29, 2011


Mother’s parental rights to her son were terminated on grounds that she was mentally
incompetent to provide for the child and that the conditions which led to the child’s removal
from Mother’s custody persisted. She appeals, contending that the grounds are not supported
by the evidence and that termination of her rights was not in the best interest of the child.
We affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Affirmed

R ICHARD H. D INKINS, J., delivered the opinion of the court, in which F RANK G. C LEMENT,
J R. and A NDY D. B ENNETT, JJ., joined.

Kevin D. Poore, Crossville, Tennessee, for the appellant, Jerus H. N.

Robert E. Cooper, Jr., Attorney General and Reporter; Michelle N. Safer, Assistant Attorney
General, for the appellee, State of Tennessee.

                                               OPINION

I. Factual and Procedural History

       Billy D. H. (“Billy”) was born on September 10, 1998 to Jerus H. N. (“Jerus”) and her
then husband, Michael H. (“Michael”). A divorce action was instituted in Fentress County
Circuit Court on May 17, 2002 and on April 1, 2005, a divorce was granted; Jerus was named
primary residential parent of Billy. On July 19, 2005, Michael filed a petition seeking a
modification of the parenting plan and immediate custody of Billy, alleging that Jerus was


        1
            This Court has a policy of protecting the identity of children in parental termination cases by
initializing the last names of the parties.
physically, verbally and emotionally abusive to Billy; a restraining order was entered ex parte
on that date enjoining Jerus from removing Billy from Michael’s custody. Following a
hearing on July 28, the court dismissed the restraining order, restored custody of Billy to
Jerus and set the change of custody petition for final hearing. On November 4 the court
entered a Temporary Order of Parenting, naming Michael as primary residential parent,
granting Jerus residential parenting time, and requiring the parents to undergo counseling to
“work on issues of parenting skills, communication skills, parent child relation issues and
issues dealing with the child’s behavior and discipline.” An agreed Permanent Parenting
Plan Order was entered on February 13, 2006 naming Michael as primary residential parent
and granting Jerus parenting time. On May 10, 2006 Michael filed a motion seeking to
suspend Jerus’ parenting time or, alternatively, to require that her parenting time be
supervised on the ground that Jerus was abusing Billy during her time with him. It does not
appear from the record that the motion was responded to or ruled upon by the court.

        On July 9, 2008, Denise H. (“Denise”), wife of Michael, filed a sworn “Petition For
Emergency Temporary Protective Custody” in the Circuit Court action. The petition alleged
that Michael died on February 10, 2008; that Billy was in Denise’s care and custody; and
that, since the order entered in 2006 naming Michael primary residential parent, Jerus had
only seen Billy twice for a total of less than four hours. A Protective Custody Order was
entered on August 6, placing temporary care and custody of Billy with the Department of
Children’s Services (“the Department”). As the factual basis for the action, the order recited:

       The child’s father is deceased. The child was living with his father and
       stepmother, [Denise] at the time of his father’s death. The child has remained
       with the stepmother following the father’s death. The child has made
       statements that he was physically abused while in the care of his mother,
       [Jerus]. The child expressed fear of living with his mother. The allegations
       of abuse are significantly severe that the court cannot place the child in the
       mother’s care without further investigation and services by DCS. Due to the
       father’s death and the allegations of abuse against the mother, the child is
       without a parent to care for him.

The case was transferred to the Juvenile Court for Fentress County.

        On September 4, 2008, the Guardian Ad Litem moved to terminate or modify Jerus’
visitation on the ground that, based on the Guardian’s observation as well as reports to him
from the Department’s case manager and Billy’s therapist at the Children’s Center for the
Cumberlands, further visitation with Jerus would pose a threat to Billy’s safety and emotional
well-being. On September 9 the Department filed a similar motion, citing “emotional harm
to the child and refusal of the parent to participate in therapeutic visitation which is designed

                                               -2-
to rectify problems associated with parenting techniques of the mother.” An order was
entered effective September 25 in which the parties agreed that Jerus’ visitation would be
suspended pending Jerus’ psychological assessment2 ; the order also granted Billy’s maternal
grandparents supervised visitation.

        The instant case was initiated by the Department on November 19, 2009, by the filing
of a petition seeking to terminate Jerus’ parental rights. The petition alleged that the
conditions which led to Billy’s removal persisted and other conditions existed which would
cause Billy to be subject to further abuse or neglect, that Jerus was mentally incompetent to
provide for her son, and that, as a result, termination of her parental rights was appropriate
and in the best interest of the child. Trial was held on August 16 and September 3, 2010 3 and
the court entered a Final Decree of Guardianship on March 7, 2011 4 terminating Jerus’
parental rights pursuant to Tenn. Code Ann. § 36-1-113(g)(3) and (8). Jerus appeals,
contending that the grounds for termination of her rights were not shown by clear and
convincing evidence and that termination of her rights was not in the best interest of Billy.5

II. Standard of Review

       A parent has a fundamental right to the care, custody, and control of his or her child.
Stanley v. Illinois, 405 U.S. 645, 651 (1972); Nash-Putnam v. McCloud, 921 S.W.2d 170,


        2
          The order provided that Jerus would initially seek to have the cost of the assessment paid by her
insurance or TennCare and, if denied, the Department was authorized to submit a request for payment. On
June 19, 2009 the court entered an order approving funds for a psychologist “to conduct the necessary
psychological testing of [Jerus] and child, to meet with the child to assess emotional stability and to assess
[Jerus’] parenting abilities and to provide testimony in Court regarding the results.”
        3
          Included as an exhibit to the trial of this case was a transcript of the hearing in the dependent and
neglect proceeding held in Fentress County Juvenile Court on May 24, and June 7, 14 and 17, 2010. At the
conclusion of this proceeding, the court determined that Billy was dependent and neglected within the
meaning of Tenn. Code Ann. § 37-1-102(b)(12). The court also held that the Department had complied with
the reasonable efforts requirement and was no longer required to work with Jerus. The court in the
termination proceeding relied upon and adopted the findings in the adjudication proceeding; we have
likewise reviewed the transcript of the adjudication proceeding in our consideration of the issues raised in
this appeal.
        4
          The guardianship order was initially entered on September 17, 2010, but was reentered in
accordance with the court’s grant of Jerus’ Rule 60 Motion for Relief.
        5
           In a related proceeding, Michael and Denise filed a petition on August 23, 2007 in Fentress County
Chancery Court to terminate Jerus’ parental rights and to allow Denise to adopt Billy; the ground stated in
the petition was that Jerus had abandoned Billy. On August 16, 2010, Denise filed a Notice of Voluntary
Dismissal of the petition.

                                                     -3-
174 (Tenn. 1996). Thus, the state may interfere with parental rights only if there is a
compelling state interest. Nash-Putnam, 921 S.W.2d at 174–75 (citing Santosky v. Kramer,
455 U.S. 745 (1982); Hawk v. Hawk, 855 S.W.2d 573, 579 (1993). Our termination statues
identify “those situations in which the state’s interest in the welfare of a child justifies
interference with a parent’s constitutional rights by setting forth grounds on which
termination proceedings can be brought.” In re W.B., IV, No. M2004-00999-COA-R3-PT,
2005 WL 1021618, at *7 (Tenn. Ct. App. April 29, 2005) (citing Tenn. Code Ann. § 36-1-
113(g)). To support the termination of parental rights, petitioners must prove both the
existence of one of the statutory grounds for termination and that termination is in the child’s
best interest. In re D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003); In re Valentine, 79 S.W.3d
539, 546 (Tenn. 2002); Tenn. Code Ann. § 36-1-113(c).

        Because of the fundamental nature of the parent’s rights and the grave consequences
of the termination of those rights, courts must require a higher standard of proof in deciding
termination cases. Santosky, 455 U.S. at 769; Matter of M.W.A., Jr., 980 S.W.2d 620, 622
(Tenn. Ct. App. 1998). Thus, both the grounds for termination and the best interest inquiry
must be established by clear and convincing evidence. Tenn. Code Ann. § 36-3-113(c)(1);
In re Valentine, 79 S.W.3d at 546. Clear and convincing evidence “establishes that the truth
of the facts asserted is highly probable . . . and eliminates any serious or substantial doubt
about the correctness of the conclusions drawn from the evidence.” In re M.J.B., 140 S.W.3d
643, 653 (Tenn. Ct. App. 2004). Such evidence “produces in a fact-finder’s mind a firm
belief or conviction regarding the truth of the facts sought to be established.” Id.

       In light of the heightened standard of proof in these cases, the reviewing court must
adapt the customary standard of review set forth by Tenn. R. App. P. 13(d). In re M.J.B., 140
S.W.3d at 654. As to the court’s findings of fact, our review is de novo with a presumption
of correctness unless the evidence preponderates otherwise, in accordance with Tenn. R.
App. P. 13(d). Id. We must then determine whether the facts, as found by the trial court or
as supported by the preponderance of the evidence, clearly and convincingly establish the
elements necessary to terminate parental rights. Id.

III. Discussion

       A. Termination on the Ground of Mental Incompetence

        A parent’s rights may be terminated on the ground of mental incompetence if the court
determines, by clear and convincing evidence, that the parent’s mental condition is impaired
to such a degree that the parent cannot adequately provide care and supervision to the child
and it is unlikely that the parent will be able to do so in the near future. See Tenn. Code Ann.



                                              -4-
§ 36-1-113(g)(8)(B).6 The burden is on DCS to demonstrate two essential facts: (1) that the
parent is presently unable to care for the subject children and (2) that the parent is unlikely
to be able to care for the children in the near future. Tenn. Code Ann. § 36-1-113(g)(8)
(2010). In this case, the trial court held as follows with respect to Jerus’ mental
incompetence:

       13. Jerus . . . is incompetent to adequately provide for the further care and
       supervision of the child because her mental condition is presently so impaired
       and is so likely to remain so that it would be unlikely that she will be able to
       assume or resume the care of and responsibility for the child in the near future
       ....
       14. Jerus . . . has been diagnosis [sic] with Adjustment Disorder with
       Disturbance of Emotions and Conduct, Paranoid Personality Disorder and
       Narcissistic Personality Disorder. [Jerus] has a history of abusive discipline
       towards all of her children and all of her children are alienated from her.

       Dr. William Sewell, qualified by the court as an expert in clinical psychology and
forensic evaluations, testified at trial that he had been asked to perform a forensic evaluation
of Jerus to determine her competence to parent Billy. The report of his evaluation was
introduced into evidence and states the following diagnostic impressions of Jerus:


       6
           Tenn. Code Ann. § 36-1-113 (g)(8) provides:

       (g)(8)(A) The chancery and circuit courts shall have jurisdiction in an adoption proceeding,
       and the chancery, circuit, and juvenile courts shall have jurisdiction in a separate,
       independent proceeding conducted prior to an adoption proceeding to determine if the parent
       or guardian is mentally incompetent to provide for the further care and supervision of the
       child, and to terminate that parent's or guardian's rights to the child;
       (B) The court may terminate the parental or guardianship rights of that person if it
       determines on the basis of clear and convincing evidence that:
                (i) The parent or guardian of the child is incompetent to adequately provide
                for the further care and supervision of the child because the parent's or
                guardian's mental condition is presently so impaired and is so likely to
                remain so that it is unlikely that the parent or guardian will be able to
                assume or resume the care of and responsibility for the child in the near
                future; and
                (ii) That termination of parental or guardian rights is in the best interest of
                the child;
       (C) In the circumstances described under subdivisions (8)(A) and (B), no willfulness in the
       failure of the parent or guardian to establish the parent's or guardian's ability to care for the
       child need be shown to establish that the parental or guardianship rights should be
       terminated[;]


                                                     -5-
       Axis I:          (309.4) Adjustment Disorder with Disturbance of Emotions
                        and Conduct
       Axis II:         (301.0) Paranoid Personality Disorder
                        (301.81) Narcissistic Personality Disorder
       Axis III:        (V71.09) None
       Axis IV:         Major—DCS Parental Rights Removal

With respect to these diagnoses, Dr. Sewell testified:

       Q.        I want to go to your diagnostic impression. Explain first of all what is
                 Axis I?

       A.        Axis I is the axis that relates to clinical mental illness. There are two
                 types of disorders that psychologists/psychiatrists recognize and deal
                 with. They are the personality type disorders and then the clinical
                 disorders. The top axis relates to clinical disorders. And in this case
                 the diagnosis of adjustment disorder with disturbance of emotions and
                 conduct is a clinical disorder.

       Q.        What does that diagnosis mean?

       A.        It means basically that she is involved in a whole set of circumstances
                 that she is attempting to adjust to, and has been attempting to adjust to
                 them for some time. And this diagnosis has been rendered before in
                 this case, and she was going through these same kinds of things then.
                 What a person that is adjusting to a situation will do if it becomes
                 excessive is become disturbed in one way or the other. In other words,
                 their emotions become extreme; they become very anxious; they
                 become very angry; then that bleeds over into conduct difficulties such
                 as doing things that might be illegal, or doing things that are not in
                 conformance with society.

       Q.        On Axis II you have two diagnoses. Paranoid personality disorder,
                 what does that mean?

       A.        A paranoid personality disorder person has the characteristics of an
                 individual that believes when a remark is made and it is a benign
                 remark they have a tendency to think that remark is negative; it implies
                 the person is being negative toward them when in fact they are not.
                 That type of person becomes angry about situations and shows that

                                                -6-
     particular anger. They blame others for their own shortcomings as
     opposed to dealing with things on their own and accepting
     responsibility for their problems. So those are the primary three basic
     characteristics.

Q.   When I asked you about Axis, when you alluded to the fact that Axis
     II refers to personality disorder, what is the main difference between.
     .......

A.   (Interposing) Personalities are developed over time. It becomes a
     disorder when in fact it is interfering with functioning; it is interfering
     with life interactions, interactions in society, and the person’s
     relationship to their environment. And those characteristics are
     basically intractable, or to put it another way and not be so extreme,
     they are very difficult to change. A person say that is 25 and has a
     personality disorder, if they develop one, is very likely to be that way
     ten years after the fact. And they may be able to modulate that, but for
     the most part those characteristics are going to be prominent throughout
     their life in one way or another.

Q.   The other diagnosis on Axis II is narcissistic personality disorder. Can
     you explain that, please?

A.   Yes. Those type persons exaggerate their own self worth. They believe
     that their interests should be considered and are more important than
     anyone else’s interest around them. They do show very little empathy
     for others, and they also will in personal relationships have that
     individual always doing things for them, but very seldom doing things
     for the other person. A narcissistic personality takes from people in the
     world, and really severely never gives anything back. And sometimes
     will . . . . . . well, I don’t want to give the example because it is too
     extreme. But will take real extremes to make sure that their needs are
     being met even if it means compromising other people’s needs.

Q.   What is the likelihood of successful treatment for either of these Axis
     II diagnoses?

A.   These characteristics are very difficult to change, very unlikely to
     change at all. Sometimes the characteristics can be modified, and some
     improvement can be seen, but frequently they never change. They are

                                     -7-
                  there for life. Maybe not in that extreme at one point in time, but
                  possibly that extreme for the entire life.

        Q.        Given [Jerus’] statement to you that she felt she had no problems and
                  no need for treatment, how does that affect the likelihood of successful
                  treatment in her particular case?

        A.        Those characteristics are very difficult to change within the person, and
                  very difficult for a counselor/therapist/psychiatrist - anyone - to do
                  things to cause change. When someone is very resistant to treatment
                  then it almost ensures no success, and that no treatment will help.

        Q.        Did you find [Jerus] to be very resistant?

        A.        Yes. She stated so.7

        Dr. Julian Sanborn, a permanency clinician with Family and Children’s Services,8
testified that she was engaged to do a “bonding assessment” in the case.9 In a portion of her
report, Dr. Sanborn recounts her interviews with Jerus’ two older children, who are estranged


        7
            With respect to Jerus’ competency to parent, Dr. Sewell’s report states:

        Parental competency includes the ability to care for children in the face of inconveniences
        to the parent, maintaining responsibility for the safety of the children, arranging for safe
        shelter, using discipline that is not abusive and arranging daily events so that the health of
        the child is maintained through nutritional care, health and medical care and rest. The
        parent must have a support system that will provide care for the child in the parent’s
        absence. She has demonstrated repeated failures to plan ahead. She has ignored requests
        for home studies. [That] [s]he was willing for her son to be placed in her home with a male
        friend present who had not received an assessment by [Jerus] exhibits an inability or
        unwillingness to change. She has not made the connection between a child’s emotional
        instability and transitional living. Due to [Jerus’] inability to accept responsibility for her
        actions, her narcissistic traits and paranoid tendencies, denial of personal problems,
        rejection of the need for treatment, and the likelihood that she will not benefit from
        treatment, [Jerus] will not be able to resume independent care of and responsibility for the
        children [sic] in the near future.
        8
           Dr. Sanborn testified that she has a Bachelor’s degree in social work, a Master’s degree in
systematic theology, a doctorate in social ethics, and that she “practice[s] on the doctorate level as a social
worker[.]”
        9
           This was described in Dr. Sanborn’s report as assessing “the attachment between [Billy], his
biological mother Jerus . . . and the child’s current resource parent, his stepmother, Denise . . .”.

                                                     -8-
from Jerus, and states that the older children “either report being abused by [Jerus] or seeing
her abuse Billy. . .”. Dr. Sanborn also expresses “significant safety concerns” regarding Billy
based on:

               [Jerus’] two older children both report a significant history of abuse
        with their mother. . . . [Jerus’] eldest reported to a Department of Children’s
        Services case manager that [Jerus] is “very violent” and that “no child would
        be safe with her.” He also informed the case manager that while in DCS foster
        care as a teen for school issues, he begged to stay in foster care because of his
        mother’s abuse.
               Billy. . . is consistent in his assertion that he would not be safe with his
        mother.
               Public school officials have reported their concerns to the Department
        of Children’s Services that on one occasion in May 2008 [Jerus] and her
        fiancee . . . attempted to take Billy from school without any school official’s
        knowledge.10

       The testimony of Dr. Sewell and Dr. Sanborn, along with the other evidence in the
record, clearly and convincingly support the court’s finding that Jerus is mentally
incompetent to care for Billy and that, because of the nature of her mental impairment, it is
unlikely that she could reach the necessary level of competence to assume responsibility for
him. Dr. Sewell’s diagnosis of Jerus’ condition and his opinion as to her competency to
parent in light of that diagnosis are unrebutted, as is the proof of Jerus’ abusive behavior
which is the basis of Dr. Sanborn’s safety concerns and which was a part of the court’s
findings in the dependent and neglect proceeding. The Department met its burden under
Tenn. Code Ann. § 36-1-113(g)(8).11


        10
           While the safety concerns expressed by Dr. Sanborn are considered in the resolution of the issue
of whether termination of Jerus’ parental rights is in Billy’s best interest, we consider the factual bases of
her concerns–the abusive behavior of Jerus toward her children–in the context of whether Jerus can assume
and be responsible for Billy’s care within the meaning of Tenn. Code Ann. § 36-1-113 (g)(8) and whether
her home is safe and stable within the contemplation of Tenn. Code Ann. § 36-1-113 (g)(3).
        11
           Jerus argues that DCS failed to provide her any assistance in addressing her mental health issues.
While Tenn. Code Ann. § 37-1-166(g)(1) requires the Department to expend reasonable efforts, defined as
the “exercise of reasonable care and diligence . . . to provide services related to meeting the needs of the child
and the family,” Dr. Sewell testified that Jerus’ two diagnoses are “very difficult to change, very unlikely
to change” and that the level of her resistance to treatment “almost ensures no success, and . . . no treatment
will help.” In light of this testimony, the Department was excused from providing such services. See In re
Keisheal N.E., No. M2009-02527-COA-R3-PT, 2010 WL 2176104, at *8 (Tenn. Ct. App. Apr. 16, 2010)
(“There are cases in which a parent is proven to be so mentally incapacitated that efforts by the Department
                                                                                                    (continued...)

                                                       -9-
        B. Termination on the Ground of Persistence of Conditions

       Tenn Code Ann. § 36-1-113(g)(3)12 allows for the termination of parental rights where
a child has been removed from the parent’s custody for a period of six months and the
conditions which led to the child’s removal persist. With respect to the persistence of
conditions, the trial court held:

        9. The conditions that led to the removal of the child from the home of Jerus
        . . . are her past abuse of Billy . . . and the child’s extreme fear of his mother.
        10. The conditions that prevent the child’s return to the parent’s home are her
        past abuse of Billy . . . her unresolved mental health issues and the child’s
        extreme fear of his mother.

       The evidence relative to the nature and extent of the various personality disorders
which are the basis of Jerus’ mental impairment also supports the holding that the conditions
which led to Billy’s removal from her home persist and prevent the safe return of Billy to her
home. Significant in this regard is Dr. Sewell’s opinion that, in light of the nature of Jerus’
condition and her resistence to treatment, there is little likelihood that the conditions would
change. The unrebutted concerns of Dr. Sanborn are evidence that continuation of the
parent-child relationship diminishes Billy’s chances of integration into a safe, stable and
permanent home.




        11
             (...continued)
to address the parent’s mental health issues would be in vain. In those cases . . . . the Department is excused
from exerting efforts to reunify the parent and child.”).
        12
              Tenn. Code Ann. § 36-1-113(g)(3) provides:

        (3) The child has been removed from the home of the parent or guardian by order of a court
        for a period of six (6) months and:
                 (A) The conditions that led to the child's removal or other conditions that
                 in all reasonable probability would cause the child to be subjected to
                 further abuse or neglect and that, therefore, prevent the child's safe return
                 to the care of the parent(s) or guardian(s), still persist;
                 (B) There is little likelihood that these conditions will be remedied at an
                 early date so that the child can be safely returned to the parent(s) or
                 guardian(s) in the near future; and
                 (C) The continuation of the parent or guardian and child relationship
                 greatly diminishes the child's chances of early integration into a safe, stable
                 and permanent home[;]


                                                     -10-
       C. Best Interest

        Once a ground for termination has been proven by clear and convincing evidence, the
trial court must then determine whether it is the best interest of the child for the parent’s
rights to be terminated, again using the clear and convincing evidence standard. The
legislature has set out a list of factors at Tenn. Code Ann. § 36-1-113(i) for the courts to
follow in determining the child’s best interest. The statutory factors are not exhaustive, and
the statute does not require every factor to appear before a court can find that termination is
in a child’s best interest. See In re S.L.A., 223 S.W.3d 295, 301 (Tenn. Ct. App. 2006) (citing
State of Tennessee Dep’t of Children’s Servs. v. T.S.W., No. M2001-01735-COA-R3-CV,
2002 WL 970434, at *3 (Tenn. Ct. App. May 10, 2002); In re I.C.G., No. E2006-00746-
COA-R3-PT, 2006 WL 3077510, at *4 (Tenn. Ct. App. Oct. 31, 2006)).

        In determining that termination of Jerus’ parental rights was in Billy’s best interest,
the trial court made the following findings:

       1. [Jerus] has not made an adjustment of circumstances, conduct or conditions
       as to make it safe and in the child’s best interest to be in the home of the
       parent.
       2. [Jerus] has failed to effect a lasting adjustment after reasonable efforts by
       available social agencies for such duration of time that lasting adjustment does
       not reasonably appear possible.
       3. [Jerus] has not maintained regular visitation or other contact with the child.
       Visitation has been terminated and the mother has not taken the necessary
       steps to get it reinstated.
       4. A meaningful relationship has not otherwise been established between the
       child and [Jerus].
       5. A change of caretaker and physical environment is likely to have a negative
       effect on the child’s emotional, psychological and/or medical condition.
       6. [Jerus] has committed brutality and physical, sexual, emotional or
       psychological abuse or neglect toward other child in the family or household.
       7. [Jerus] mental and/or emotional status would be detrimental to the child
       and/or prevent her from effectively providing safe and stable care and
       supervision for the child.
       8. [Jerus] has not paid a reasonable portion of the child’s substitute physical
       care and maintenance when financially able to do so.
       9. [Jerus] has shown little or no interest in the welfare of the child.
       10. [Jerus] continues to make lifestyle choices that prevent her from being able
       to parent the child or to provide a home for the child.
       11. The child is placed in relative foster home that wishes to adopt the child.

                                             -11-
        12. The child has established a strong bond with the relative foster parent.
        13. The child has expressed a desire to have parental rights terminated so that
        he can be adopted.
        14. The child’s mental health counselor has opined that it is in the child’s best
        interest to establish permanency for the child as soon as possible.
        15. The children [sic] need to be released from the stigma of being foster
        children [sic].

       In her brief, Jerus does not take issue with the findings by the court13 but, rather,
concedes that “the best interest of Billy would not be served by immediately placing custody”
with her; she asserts that “she is willing to put forth the effort in order to have her son
returned to her care.” The record, however, is void of any evidence to answer affirmatively
the inquiry at Tenn. Code Ann. § 36-1-113(i)(1) as to whether she “has made such an
adjustment of circumstance, conduct, or conditions as to make it safe and in the child’s best
interest to be in the home of the parent.”14 Given the facts of this case, this inquiry is of
particular significance.

IV. Conclusion

     For the foregoing reasons, the judgment terminating Jerus’ parental rights is
AFFIRMED.




                                                  ___________________________________
                                                  RICHARD H. DINKINS, JUDGE




        13
             Our review of the record confirms that each is supported by clear and convincing evidence.
        14
           Jerus also contends, with respect to the best interest inquiry, that had the Department provided
her with necessary services assistance, Billy would either be in her custody or eventually returned to her.
This argument, however, fails to address her resistence to treatment for her mental condition as well as Dr.
Sewell’s opinion as to her competency to parent.

                                                    -12-